[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         Memorandum of Decision
The defendant in File #CR010178809 was charged with Assault on a Peace Officer and Interfering with an Officer.
This Court after a trial to the Court found the defendant not guilty of Assault on a Peace Officer but guilty of Interfering with an Officer in violation of Section 53a-167a of the Conn. Gen. Statutes.
This Court found that on the date in question the defendant John Silano did in an attempt to prevent the police from arresting his mother Angela Silano advance towards the police, resisted and fought with the police causing himself and police officers to fall to the ground.
In File #CR10175135 the defendant was charged with Interfering with an Officer in violation of Conn. Gen. Statute 53a-167a and Disorderly Conduct in violation of Conn. Gen. Statute 53a-182 (a)(1).
This Court after a trial to the Court found the defendant guilty of both counts.
This Court found that the defendant John Silano poked Lance Bragg in the back of his head and put his fist in the face of Lance Bragg and threatened him.
The defendant John Silano violated Section 53a-182 (a)(1) in that with intent to cause inconvenience, annoyance or alarm John Silano engaged in fighting, violent and threatening behavior and by his offensive behavior and conduct annoyed and interfered with Mr. Bragg.
The defendant John Silano committed the crime of Interfering with an Officer in that he became aggressive to Officer Fedor to such an extent that Officer Fedor became frightened and felt threatened. The defendant was asked not to interfere but persisted and raised his fist to the CT Page 2539 officer and uttered an obscenity towards the officer. John Silano was then placed under arrest but resisted in being handcuffed, falling to the ground and crossing his arms against his chest.
The Court
By Damiani, J. CT Page 2540